NO. 07-04-0077-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

MARCH 7, 2005

______________________________


DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS

V.

TED SCOTT, M.D., ET AL., APPELLEES


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2001-513,918; HONORABLE J. BLAIR CHERRY, JR., JUDGE

_______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J. (1)
NOTICE OF BANKRUPTCY
	Appellants Dale Sue Jones and Stanley Ray Jones perfected this appeal to
challenge the trial court's order dismissing their health care liability claim against appellees. 
Following a stay in bankruptcy, on January 27, 2005, the appeal was reinstated pursuant
to appellee Ted Scott's motion.  Scott included a copy of an order of dismissal with
prejudice in case number 04-18791-NLJ from the United States Bankruptcy Court for the
Western District of Oklahoma.  Currently pending before this Court is a second notice of
bankruptcy that includes a copy of the page of the bankruptcy petition filed February 9,
2005, in case number 05-11191NLJ .  See Tex. R. App. P. 8.1(e).  Pursuant to 11 U.S.C.
§ 362, an automatic stay is imposed prohibiting the commencement or continuation of any
judicial actions or proceedings against a debtor.  
	Pursuant to Rule 8.2 of the Texas Rules of Appellate Procedure, the appeal is
suspended.  For administrative purposes, the appeal is removed from the docket and
abated.  Any documents filed subsequent to the bankruptcy petition will remain pending
until the appeal is reinstated.  The appeal will be reinstated upon proper showing from the
United States Bankruptcy Court for the Western District of Oklahoma that the stay has
been lifted and a request for specific action by this Court.  Tex. R. App. P. 8.3(a).
	Accordingly, the appeal is abated.
							Per Curiam
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.

sented at the
aforementioned hearing.  Additionally, the district court shall then file the supplemental
record with the clerk of this court on or before June 25, 2004.  Should further time be
needed by the trial court to perform these tasks, then same must be requested before June
25, 2004. 
      It is so ordered. 
                                                                             Per Curiam 
 
Do not publish.